DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 10/21/2022,  is acknowledged. The traversal is on the ground(s) that the Office Action does not specify any different examination classes and/or any undue burden in commonly examining all claims at this stage. This is not found persuasive because the application is a national stage application under 35 USC 371 and is examined under PCT rules 13.1 and 13.2 to determine “unity of invention” (see MPEP 1850). When determining unity of invention, an objection of lack of unity of invention should not be raised merely because the inventions claimed are classified in separate classification groups or merely for the purpose of restricting the international search to certain classification groups (MPEP 1850.II). Similarly, that a set of claims may involve a search burden on the examiner is not a valid reason to issue a restriction requirement in an application submitted under 35 USC 371. It is noted that the Examiner properly established a lack of unity between the stated Groups wherein the claims lack a special technical feature because they lack a contribution over the cited art to Nguyen et al. (see Office Action dated 21 July 2022). Said lack of unity is maintained herein.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2022.

Claim Status
Claims 1-17 are pending.
Claims 8-17 are withdrawn.
Claims 1-7 are under examination.
Claims 1-7 are rejected.

Priority
	The instant Application claims the benefit of domestic priority to US provisional application 62/402,930, filed 9/30/2016. 
	Applicant's claim for the benefit of a prior-filed application, PCT/US2017/054366, filed 9/29/2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Accordingly, each of claims 1-7 are afforded the effective filing date of 9/30/2016.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/28/2019 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. A signed copy of the IDS document is included with this Office Action. It is noted that several of the references were missing indication of page numbers. The Examiner has annotated those references. Please ensure that all reference information is included on any future IDS submissions. 

Drawings
The substitute drawings submitted 3/28/2019 are objected to for the following informalities:
FIG. 2C (Cont.) should be renumbered as FIG. 2D in accordance with MPEP 608.02.V(t-u), which states that the different views must be numbered in consecutive Arabic numerals, and that partial views must be identified by the same number followed by a capital letter. The drawing sheet currently numbered as FIG. 2D should be renumbered as FIG. 2E. 
FIG. 7 (see [0011]), 12B, and 16A (see [0022]) refer to green and blue portions of the figure, but no petition to accept color drawings has been filed.  
FIG. 10A (Cont.) should be renumbered as FIG. 10B in accordance with MPEP 608.02.V(t-u). The drawing sheet currently numbered as FIG. 10B should be renumbered as FIG. 10C.
FIG. 12C (Cont.) should be renumbered as FIG. 12D in accordance with MPEP 608.02.V(t-u). 
The specification refers to Supplementary Fig. 37 at [0050] and Supplementary Figs. 12b and 13a, b, and c at [0091], but these figures are not supplementary to the patent application. It is requested that “Supplementary” be removed from the references to these figures.
FIG. 16A (Cont.), FIG. 16B (Cont.), and FIG. 16C (Cont.) should be renumbered in accordance with MPEP 608.02.V(t-u). The drawing sheets currently numbered as FIG. 16B and 16C should also be renumbered accordingly, so that the drawings are renumbered as FIG. 16A-F.
FIG. 31A (Cont.), FIG. 31B (Cont.), FIG. 31B (Cont.2), FIG. 31B (Cont.3), FIG. 31B (Cont.4), FIG. 31B (Cont.5), FIG. 31B (Cont.6), FIG. 31B (Cont.7), and FIG. 31B (Cont.8) should be renumbered in accordance with MPEP 608.02.V(t-u). The drawing sheet currently numbered as FIG. 31B should also be renumbered accordingly, so that the drawings are renumbered as FIG. 31A-K.
FIG. 36A (Cont.), FIG. 36B (Cont.), FIG. 36C (Cont.) FIG. 36D (Cont.), FIG. 36E (Cont.), FIG. 36F (Cont.), FIG. 36G (Cont.), and FIG. 36H (Cont.) should be renumbered in accordance with MPEP 608.02.V(t-u). The drawing sheets currently numbered as FIG. 36B-J should also be renumbered accordingly, so that the drawings are renumbered as FIG. 36A-T.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
	The application contains sequences that fall within the definition of 37 CFR 1.821(a) and must therefore contain a "Sequence Listing". Such sequences are present in Fig. 2C, Fig. 4A, Fig 10A, Fig 10A (Cont.), Fig 31A, Fig 31A (Cont.), Fig 31B, Fig 31B (Cont.) through Fig 31B (Cont.8), Fig. 32A, Fig. 32B, and at least at [00135] and [00140].
A.	Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
B. 	Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
Required response - Applicant must provide such statement.
C.	Specific deficiency - This application contains a “Sequence Listing as a PDF file (37 CFR 1.821(c)(2)) or as physical sheets of paper (37 CFR 1.821(c)(3)), but fails to comply with the requirements of 37 CFR 1.821 - 1.825 because a copy of the "Sequence Listing" in computer readable form (CRF) has not been submitted as required by 37 CFR 1.821(e)(1)(i) or 1.821(e)(2)(i) as indicated in item 2) above.
Required response - Applicant must provide:
A new CRF of the “Sequence Listing” in accordance with 37 CFR 1.821(e)(1)(i) or 1.821(e)(2)(i) and 
A statement that the content of the CRF is identical of the “Sequence Listing” part of the disclosure, submitted as a PDF file (37 CFR 1.821(c)(2)) or on physical sheets of paper (37 CFR 1.821(c)(3)), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
D. 	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
E.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
F.	Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the specification pertains to the specification as originally filed on 3/28/2019.
Hyperlinks
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Non-limiting examples include paragraphs [00167] and [00171]. Applicant will note that this is exemplary and other instances may exist. It is requested that all instances be corrected.
Appropriate correction for all objections to the specification is required.

Claim Interpretation
	In claim 1, the recitation in the preamble of a “method of determining regulatory activity of nucleotides in a genome” does not limit the scope of the claim. As stated in the MPEP 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention. Consequently, “preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant." The preamble of claim 1 merely states an intended use of the method and it does not affect the steps of the claim because none of the steps recite determining regulatory activity of nucleotides in a genome.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 is indefinite because it lacks a positive active step relating back to the preamble. The preamble recites a “method of determining regulatory activity of nucleotides in a genome”, however the last positive active step is drawn to “generating a plurality of reporter constructs corresponding to the reporter tiles”. Therefore, it is unclear as to whether the method is drawn to regulatory activity or to generating a plurality of reporter constructs. It is noted that claim 7 recites further method steps for determining extents of the tags expressed in the cells, where an extent of each tag expressed is an indication of a regulatory activity of a corresponding reporter tile of the reporter tiles, which is considered as a method of determining regulatory activity of nucleotides in a genome.
	Claim 1 recites the limitation “designating a plurality of reporter tiles covering the reference region, wherein each reporter tile has a length L, the reporter tiles are offset from one another within the reference region with a step size s”. It is not clear whether the step size s indicates the offset between each of the reporter tiles, from the end of one reporter tile to the beginning of the next reporter tile, or the offset between the beginning of one reporter tile to the beginning of the next reporter tile. For examination purposes, the limitation will be interpreted as the offset between the beginning of one reporter tile to the beginning of the next reporter tile, as is supported in Figure 1A of the specification.  

Claim Rejections - 35 USC § 101
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) are as follows:
Independent claim 1: designating a reference region of the genome; designating a plurality of reporter tiles covering the reference region, wherein each reporter tile has a length L, the reporter tiles are offset from one another within the reference region with a step size s, and a ratio of s to L is 1:5 or less; and generating a plurality of reporter constructs corresponding to the reporter tiles.
Dependent claims 1-6 recite further steps that limit the judicial exceptions in independent claim 1 and, as such, also are directed to those abstract ideas. For example, claims 2-3 further limit the ratio of s to L; claims 4-5 further limit the length of s; and claim 6 further limits the reporter constructs.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually generate a reporter construct with a certain step size to length ratio. Under the BRI, the step of “generating a plurality of reporter constructs corresponding to the reporter tiles” can be interpreted as either an in silico step, where generating encompasses a mental process of designing reporter constructs according to the various claim elements, or as a physical step, where generating encompasses synthesis of physical reporter constructs with the recited features, as is supported at least at [0006] and [0060] in the specification. Under the interpretation that the “generating” step is an in silico step, the limitation recites a judicial exception. Without further detail as to the methodology involved in “designating” and “generating”, under the BRI, one may simply, for example, use pen and paper to designate a reference region, designate a plurality of reporter tiles covering the reference region with various step sizes and lengths, and generate corresponding reporter constructs. 
Therefore, claim 1 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d)). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, claims 1-6 do not recite the additional elements. 
As no additional elements are recited in the claims, the judicial exception cannot be integrated into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, claims 1-6 do not recite additional elements.
As no additional elements are recited in the claims, there are no additional elements to amount to significantly more than the above-identified judicial exception(s). Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].

1.	Therefore, the instant claims 1-6 are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

2.	Claim 7 is not rejected under 35 USC 101. The limitation of claim 1 of “generating a plurality of reporter constructs corresponding to the reporter tiles” is interpreted as a physical step (i.e., an additional element) because the reporter constructs are inserted into expression vectors, which are introduced into cells. Claim 7 recites the step of “determining extents of the tags expressed in the cells, where an extent of each tag expressed is an indication of a regulatory activity of a corresponding reporter tile of the reporter tiles”, which is interpreted as a combination of a physical step to determine the signal from each tag and an in silico step to analyze these measurements as an indication of regulatory activity. Claim 7 thus also recites a judicial exception, but is also integrated by the additional elements recited in claims 1 and 7 at Step 2A, Prong Two.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (Genome Research, 6/16/2016, 26, p. 1023-1033; IDS reference). 
	Claim 1 recites a method of determining regulatory activity of nucleotides in a genome, comprising:
Nguyen teaches measuring he enhancer and promoter activities of thousands of DNA fragments transduced into mouse neurons (abstract).
designating a reference region of the genome;
Nguyen teaches choosing 253 distal enhancer and 234 gene promoter loci based on binding of a coactivator (p. 1023, col. 2, par. 2) for a total of 487 mouse genomic loci to be analyzed (p. 1031, col. 2, par. 3).
designating a plurality of reporter tiles covering the reference region, wherein each reporter tile has a length L, the reporter tiles are offset from one another within the reference region with a step size s, and a ratio of s to L is 1:5 or less; and
Nguyen teaches analyzing tiles from the loci, with 11 139 bp (i.e., L) tiles spaced at 20-bp intervals (i.e., s; s:L 20:139 or 1:6.95, which is less than 1:5) and centered on the called coactivator peak (p. 1024, col. 1, par. 2; p. 1031, col. 2, par. 3; Figure 1). 
generating a plurality of reporter constructs corresponding to the reporter tiles.
Nguyen teaches synthesizing the tiles (p. 1024, col. 1, par. 2; p. 1031, col. 2, par. 3; Figure 1).
Regarding claim 4, Nguyen teaches the method of claim 1 as described above. Claim 4 further adds s is 20 base pairs (bps) in length or less. Nguyen teaches that the tiles are spaced at 20-bp intervals (p. 1024, col. 1, par. 2; Figure 1). 
Regarding claim 6, Nguyen teaches the method of claim 1 as described above. Claim 6 further adds that each reporter construct includes a corresponding reporter tile of the reporter tiles and an identification nucleic acid tag paired with the corresponding reporter tile. Nguyen teaches that sequence barcodes were added during synthesis with 9-11 distinct barcodes per test sequence (p. 1024, col. 1, par. 2; p. 1031, col. 2, par. 3; Figure 1).
Regarding claim 7, Nguyen teaches the method of claims 1 and 6 as described above. Claim 7 further adds:
inserting the reporter constructs into expression vectors;
Nguyen teaches amplifying the synthesized oligonucleotides and cloning the amplified sequences into vectors, as well as packaging MPRA libraries into AAV (p. 1024, col. 1, par. 2-3; p. 1031, col. 2, par. 4; Figure 1).
introducing the expression vectors into cells in which the tags of the reporter constructs are expressed; and
Nguyen teaches infecting mouse cortical neurons with the MPRA libraries in AAV (p. 1024, col. 1, par. 3; p. 1031, col. 2, par. 4; Figure 1D). As Nguyen also teaches measuring cellular mRNA as described below (p. 1024, col. 1, par. 2; Figure 1B-C), it is considered that Nguyen teaches introducing the vectors containing the sequences into cells for expression.
determining extents of the tags expressed in the cells, where an extent of each tag expressed is an indication of a regulatory activity of a corresponding reporter tile of the reporter tiles.
Nguyen teaches: an enhancer test, where the abundance of each barcode in a cellular mRNA pool depends on the enhancer activity of its associated tile (p. 1024, col. 1, par. 2; Figure 1B); a promoter test, where the abundance of each barcode depends on the promoter activity of its tile, where promoter activity is quantified via high-throughput sequencing of barcodes (p. 1024, col. 1, par. 2; Figure 1C); and quantifying barcode expression in MPRA library-infected cortical neurons using high-throughput sequencing, where MPRA activity values represent a fold increase over control sequences in response to neural activation (p. 1024, col. 1, par. 3; Figure 1D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, as applied to claim 1 above, and in view of Bertone et al. (Genome Research, 2006, 16, p. 271-281; IDS reference). 
Regarding claims 2-3 and 5, Nguyen teaches the method of claim 1 as described above. Claim 2 further adds that the ratio of s to L is 1:10 or less, claim 3 further adds that the ratio of s to L is 1:20 or less, and claim 5 further adds that s is 10 bps in length or less, which Nguyen does not teach.
However, the prior art to Bertone discloses optimizations for the practical implementation of tiling arrays for the large-scale identification of transcribed sequences and regulatory elements (abstract). Bertone teaches examples of overlapping tiles with multiple feature tiling, where 25 nt tiles (i.e., L) can have a fractional offset of 5 nt (i.e., s ≤ 10 bps, claim 5; s:L = 5:25 or 1:5) or a single base offset of 1 nt (i.e., s s ≤ 10 bps, claim 5; s:L = 1:25, which is less than 1:10, claim 2, and 1:20, claim 3) (Figure 1; p. 271, col. 1, par. 1).  
Regarding claims 2-3 and 5, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Nguyen for measuring enhancer and promoter activities with the optimizations for the large-scale identification of transcribed sequences and regulatory elements taught by Bertone because both references are in the same field of endeavor. The motivation to modify the length and step size of the tiles taught by Nguyen would have been to provide a finer-resolution tiling of the genomic sequence, as taught by Bertone (Figure 1). One could have combined the elements as claimed by the known methods of Nguyen and Bertone, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of measuring enhancer and promoter activities at a finer-resolution.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671          
                                                                                                                                                                                              /Lori A. Clow/Primary Examiner, Art Unit 1671